Citation Nr: 1231779	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-28 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected bilateral rotator cuff tendinitis with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran served on active duty from May 6, 1975, to September 12, 1975, with subsequent active duty for training.  This case comes before the Board of Veterans' Appeals (Board), on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a Board remand.

In July 2010, the appellant, along with his wife, appeared at the RO and provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was produced and has been included in the claims folder for review.

Unfortunately, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate etiological opinion and VA records.

Remand is required to obtain compliance with the May 2011 Board remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the May 2011 Board remand, an examination was requested.  The Board directed the examiner to provide the following opinions:  whether it is at least as likely as not that any cervical spine disorder was caused or aggravated by active military service or by the service-connected bilateral rotator cuff tendinitis with degenerative joint disease.  The examiner was also requested to address the Veteran's lay statements of neck pain after the in-service injury, the relevant STRs, and the January 2006, June 2007, December 2009, and March 2010 VA examination opinions.  The 2011 VA examiner only provided an opinion that the cervical spine disorder was not caused by service or the shoulder conditions.  But the examiner did not provide a supporting rationale nor address the theory of aggravation.  Accordingly, remand is required.  

While on remand, the AMC must obtain all current VA and private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant VA medical records and making reasonable efforts to obtain relevant private treatment records.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include any dated in and after July 2011.  Obtain the Veteran's service treatment records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the cervical spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record, whether it is at least as likely as not that the cervical spine disorder was 1) caused or aggravated by active military service, and 2) caused or aggravated by the service-connected bilateral rotator cuff tendinitis with degenerative joint disease. The examiner must specifically address the Veteran's assertions of neck pain after the in-service injury. The examiner must also provide comment on the relevant STRs and the January 2006, June 2007, December 2009, March 2010, and July 2011 VA examination opinions.
 
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


